DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 6/08/2021, which are in response to USPTO Office Action mailed 4/05/2021. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 8-9, 12, 15-16 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siegel et al. (US PPGUB No. 2015/0324527; Pub. Date; Nov. 12, 2015).

Regarding independent claim 1,
	Siegel discloses a method of data filtering based on historical data analysis, the method comprising: identifying, by one or more processors, a previously-stored first document based on keywords extracted from input received from a user via a graphical user interface; See Paragraph [0079], (Disclosing a method for providing personalized healthcare via statistical analytics. The method includes a user interface wherein users may query  an analytics platform to obtain real-time or near real-time correlations and/or patterns in data based on the received query.). See FIG. 8, (The method includes step 520 of receiving a query identifying a healthcare-related issue associated with a patient, i.e. a user query comprises a healthcare-related issue, i.e. keywords. Patient records have been retrieved in step 510, i.e. a patient record is a previously-stored document.).
assigning, by one or more processors, the first document to training data as a multi- dimensional array value based on task items previously assigned to the first document; See Paragraph [0062], (The method includes calculating an expected time series for a plurality of biochemical parameters from a set of clinical parameters and genomic parameters for patient data, i.e. a first document. The expected time series represents a weighted combination of time series values from patients having characteristics associated with the clinical and genomic parameters of a patient, i.e. time series data represents task items previously assigned to a first document.) See Paragraph [0063], (Calculating the expected time series comprises representing biochemical assays in multiple dimensions as multivariate vectors or matrices, a multi-dimensional array value.
assigning, by one or more processors, the multi-dimensional array value to at least one machine learning cluster, See Paragraph [0063], (Feature vectors are used to generate sets of clusters derived from populations of patients having a certain condition. Well known methods including unsupervised clustering methods including K-means clustering can be used, i.e. assigning the multi-dimensional array to at least one machine learning cluster.).
wherein the at least one machine learning cluster is formed based on historical data derived from previously processed documents; See Paragraph [0063], (The sets of clusters comprise feature vectors derived from a population of patients having a particular condition. The examiner notes that this information would necessarily be reflected in existing patient records, i.e. the machine learning clusters is based on existing, i.e. historical, data derived from patient records, i.e. previously processed documents.
retrieving, by one or more processors, a set of task items linked to the at least one machine learning cluster; See FIG. 7 and Paragraph [0083], (Machine learning is used to find correlations and/or patterns in patient data (e.g. genomic data, health record data, clinical research data, PubMed texts and publications, etc.) in order to generate rules and/or algorithms. Step 440 of the method of FIG. 7 includes providing a decision support response to a user query, said response being based on the correlations and/or patterns determined via machine learning. Note [0046] wherein the clinician decision support component provides forward analytic processes for a given patient and relevant support information, i.e. task items linked to the machine learning cluster via the method of FIG. 7.
and associating, by one or more processors, the set of task items to the first document, wherein the set of task items are action items to be performed by an entity associated with the user. See Paragraph [0046], (Decision support information provided to a clinician refers to analytic processes for a given patient, i.e. a patient file is a document. An analytic process may include a list of diseases consistent with the patient's clinical observations, a latest protein assay, geographic location, and relevant environmental factors, i.e. task items performed by an entity (e.g. such as other clinical processes) associated with the user.).

Regarding dependent claim 2,
As discussed above with claim 1, Siegel discloses all of the limitations.
Siegel further discloses the step wherein identifying the first document further comprises: constructing, by one or more processors, a first database query based on the keywords extracted from the input; See Paragraph [0079], (The analytics platform provides specific decision support responses relevant to the queries provided, i.e. a first database query based on keywords (i.e. the query is an input).). Note [0077] wherein the user interface is used to deliver visualizations of customized results or responses to queries to users, i.e. retrieving a plurality of candidate search results based on the query.
and retrieving, by one or more processors, a plurality of candidate documents based on the first database query. See Paragraph [0077], (The user interface is used to deliver visualizations of customized results or responses to queries to users, i.e. retrieving a plurality of candidate search results based on the query.)
Regarding dependent claim 5,
As discussed above with claim 1, Siegel discloses all of the limitations.
Siegel further discloses the step wherein the input comprises entity information data consisting of entity type, entity activities, entity assets, entity description, and combinations thereof. See Paragraph [0086], (An example is provided wherein an input query includes information identifying a drug prescribed or in consideration for being prescribed for a particular patient, i.e. input comprising entity information data consisting of asset (the prescription).).

Regarding independent claim 8,
	The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 9,
	The claim is analogous to the subject matter of dependent claim 2 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 5 directed to a non-transitory, computer readable medium and is rejected under similar rationale.



Regarding independent claim 15,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel in view of WARREN et al. (US PGPUB No. 2015/0278902; Pub. Date: Oct. 1, 2015).
Regarding dependent claim 3,
	
Siegel discloses all of the limitations.
Siegel does not disclose the step of determining, by one or more processors, that a total count of the plurality of the candidate documents exceed a threshold value.
and constructing, by one or more processors, a second database query based on the keywords extracted from the input,
wherein the syntax of the second database query is more restrictive than syntax of the first database query.
WARREN discloses the step of determining, by one or more processors, that a total count of the plurality of the candidate documents exceed a threshold value. See Paragraph [0020], (Records returned from a search engine is based on a comparison to thresholds corresponding to a maximum number of records to return, i.e. a count of candidate documents exceeding a threshold.).
and constructing, by one or more processors, a second database query based on the keywords extracted from the input, See Paragraph [0020], (A search engine decides whether to generate an augmented query request, i.e. a second query, in order to obtain a revised set of responses.).
wherein the syntax of the second database query is more restrictive than syntax of the first database query. See Paragraph [0060], (Query refinements are applied to a first query that results in an overwhelming number of navigation items, resulting in a second query comprising user input and an additional navigation restriction, i.e. more restrictive syntax.).
Siegel and WARREN are analogous art because they are in the same field of endeavor, methods and systems for optimizing content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing to modify the system of Siegel to include the query refinement method disclosed by WARREN. Doing so would allow the system to refine an overwhelming amount of query results via navigation restrictions in order to present a more manageable amount of results to users.

Regarding dependent claim 10,
The claim is analogous to the subject matter of dependent claim 3 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.


Claim 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel in view of Zhang et al. (US PGPUB No. 2017/0076225; Pub. Date: Mar. 16, 2017).
Regarding dependent claim 4,
As discussed above with claim 1, Siegel discloses all of the limitations.
Siegel further discloses the step of causing, by one or more processors, a graphical user interface to display the first document and the set of task items associated therewith, See FIG. 8,(Step 550 comprises providing a response to the user query including information associated with the clinical supp0ort decision tailored to an identify of the requesting user, i.e. a GUI for displaying a document (the patient information) and the set of task items, i.e. the clinical support decisions.).
Siegel does not disclose the step wherein at least one task item of the set of task items can be filtered through user interaction with the graphical user interface.
Zhang discloses the step wherein at least one task item of the set of task items can be filtered through user interaction with the graphical user interface. See Paragraph [0030], (A content reporting system including a graphical user interface that allows users to apply filters to displayed content items.).
Siegel and Zhang are analogous art because they are in the same field of endeavor, methods and systems for optimizing content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Siegel to include the filtering user interface of Zhang. Doing so 

Regarding dependent claim 11,
The claim is analogous to the subject matter of dependent claim 4 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Claim 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel in view of Vuppula (US PGPUB No. 2017/0060892; Pub. Date: Mar. 2, 2017).
Regarding dependent claim 6,
As discussed above with claim 1, Siegel discloses all of the limitations.
Siegel does not disclose the step wherein the step of associating the set of task items further comprises: converting, by one or more processors, the set of task items into a set of pointer values;
and linking, by one or more processors, the set of pointer values to the first document.
Vuppula discloses the step wherein the step of associating the set of task items further comprises: converting, by one or more processors, the set of task items into a set of pointer values; See Paragraph [0069], (An online synchronized 
and linking, by one or more processors, the set of pointer values to the first document. See Paragraph [0069], (An online synchronized content management system capable of automatically creating a collection with pointers corresponding to content items in a user's content collection, i.e. pointers for documents.).
Siegel and Vuppula are analogous art because they are in the same field of endeavor, machine learning methods and systems for content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date having to modify the system of Siegel to include the content pointers disclosed by Vuppula. Doing so would allow the system to generate pointers corresponding to items that are relevant to user activity.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 6 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel in view of Mascaro (US PGPUB No. 2017/0308960; Pub. Date: Oct. 26, 2017).
Regarding dependent claim 7,
As discussed above with claim 1, Siegel discloses all of the limitations.
Siegel does not disclose the step of generating, by one or more processors, a decision tree data structure based on the historical data;
and performing, by one or more processors, a traversal of the generated decision tree data structure of the first document to identify a second set of task items linked to a child node of the decision tree data structure.
Mascaro discloses the step of generating, by one or more processors, a decision tree data structure based on the historical data; See Paragraph [0100], (An analytics model manager generates a decision tree based on how particular predictive models, i.e. historical data, and/or user experience options.).
and performing, by one or more processors, a traversal of the generated decision tree data structure of the first document to identify a second set of task items linked to a child node of the decision tree data structure. See Paragraph [0110], (Edge logic defines rules and parameters for traversing from parent to child nodes in the decision tree. Each node in the decision tree includes properties including a predictive model, i.e. a task item.).
Siegel and Mascaro are analogous art because they are in the same field of endeavor, machine learning methods and systems for content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to Siegel to include the method of generating and traversing a decision tree as disclosed by Mascaro. Doing so would allow the system to present a user with a variety of relevant system actions based on machine learning algorithms and user preferences.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 7 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 20,
	The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.

Response to Arguments
Applicant argues that Siegel et al. (US PGPUB No. 2015/0324527) does not disclose the following limitations of claim 1:
“identifying, by one or more processors, a previously-stored first document based on keywords extracted from input received from a user via a graphical user interface” Paragraph [0079] of Siegel discloses that the process of determining correlations between data relies on a user input query that can be provided in real-time or near real-time, wherein the user query relates to a particular condition or medical issue. The query terms are then used to analyze datasets related to said query terms to identify correlation and/or patterns in the data, thereby identifying a previously-stored document based on keywords extracted from input. Paragraph [0025] further describes a user interface that is configured to retrieve data from a knowledge base and associated database in response to user queries, i.e. a graphical user interface.
“assigning, by one or more processors, the first document to training data as a multi-dimensional array value based on task items previously assigned to the first document” Paragraph [0062] of Siegel discloses that the knowledge base can be queried to retrieve data regarding a particular characteristics in the form of an expected time series formed from the retrieved records, i.e. first document(s). Paragraph [0063] then describes using said time series data to form a feature vector, i.e. a multi-dimensional array value having a plurality of coefficients corresponding to a set of parameters (e.g. multiple dimensions represented by values, the feature vector representing an array of said values). Note [0024] wherein time series data is used as input to one or more predictive models associated with a set of conditions of the plurality the first document is used as training data in its feature vector representation.
Paragraph [0055] of Applicant’s specification describes a task item as being an action relating to an entity. The broadest, reasonable interpretation of a “task item” in view of Applicant’s specification includes the time series data. As disclosed in Paragraph [0022] of Siegel, time series values are derived from biochemical assays performed at scheduled intervals, wherein a biochemical assay is an action or task. 
“assigning, by one or more processors, the multi-dimensional array value to at least one machine learning cluster” Paragraph [0024] of Siegel describes that time series data is used as input to one or more predictive models, i.e. machine learning techniques, associated with a set of conditions of the plurality of conditions, i.e. the feature vector representation is a multi-dimensional array value. Paragraph [0063] then further describes using said time series data to generate sets of clusters using unsupervised clustering methods such as K-means clustering, i.e. machine learning clustering techniques.
“retrieving, by one or more processors, a set of task items linked to the at least one machine learning cluster” Paragraph [0068] of Siegel further describes the process of retrieving outcome data from the medical records database associated with a knowledge base, said knowledge base being updated by clustering algorithms among other unsupervised learning processes. Therefore, data retrieved from the knowledge base corresponds with that of the machine learning clusters of [0063] which are comprised of time series data derived from biochemical assays, i.e. task items. 
associating, by one or more processors, the set of task items to the first document, wherein the set of task items are action items to be performed by an entity associated with the user” As described above, Paragraph [0063] of Siegel describes time series data as representing biochemical assays, i.e. the set of task items, as feature vectors. An “assay” is a term commonly used to refer to a test or examination, wherein biochemical assays refer to examinations that can be performed by medical practitioners (e.g. previous diagnoses and procedures, clinical observations, longitudinal biometric parameters (e.g., age, weight, blood pressure, temperature, glucose levels, etc.), and a family medical history) and recorded in electronic health record databases as described in Paragraph [0022]. The examiner notes that medical practitioners and/or an electronic health record database storing patient records represent entities associated with the user.
Further, as described in Paragraph [0021], time series data is necessarily associated with clinical and genomic parameters of a patient via the knowledge base. The knowledge base includes data received from one or both of a genomic data source, representing a genetic mapping of an individual to locate genetic markers, and a biochemical data source, representing the levels of various biochemical parameters for the individual as derived from biochemical assays, wherein the contents of the knowledge base comprise documents and wherein time series data, i.e. task items, are then associated with patient records of the knowledge base, i.e. associating the set of task items to the first document.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159